Citation Nr: 0600160	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1948 to December 
1951.  He died in November 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2001.  The death 
certificate lists the immediate cause of death as acute 
myocardial infarction as a consequence of coronary 
atherosclerosis.  End stage Alzheimer's disease was noted as 
another significant condition contributing to death.

2.  At the time of the veteran's death, service connection 
was in effect for traumatic myelopathy, evaluated as 60 
percent disabling; neurogenic bladder status post 
transurethral prostate resection, evaluated as 40 percent 
disabling; gunshot wound with injury to Muscle Group XX, 
evaluated as 10 percent disabling; gunshot wound with injury 
to Muscle Group XV, evaluated as 10 percent disabling; and 
neurogenic impotency, evaluated as noncompensably disabling.  
A 100 percent evaluation based on unemployability was in 
effect from December 15, 1994.

3.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected disabilities played a 
material role in his death, rendered him less able to 
withstand the effects of his fatal underlying disease or 
diseases, or hastened his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
November  2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in October 2003, provided notice to the 
appellant of the evidence necessary to support her claim, and 
of the evidence of record regarding her claim to include why 
this evidence was insufficient to award the benefit sought.

A letter dated in January 2002 also instructed appellant 
regarding the evidence necessary to substantiate the claim 
and requested that she identify evidence supportive of the 
claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, an opinion regarding the cause of the veteran's 
death has been associated with the record.  Neither the 
appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations with respect to this issue.

Factual Background

The veteran's service medical records do not reflect the 
presence of cardiovascular disease.  He did sustain wounds in 
Korea during December 1950, and was subsequently medically 
retired in 1951.  

Subsequent VA treatment records and examination reports 
reflect treatment for the veteran's gunshot wounds and their 
residuals.  Treatment for dementia and seizures is also 
noted.

An examination report dated in April 1961 indicates that a 
chest film was normal.  On hospitalization in December 1986, 
physical examination revealed that the veteran's heart had 
regular sinus rhythm without murmurs.  Chest X-ray revealed 
no abnormalities and EKG was unremarkable.  

A July 1991 VA X-ray revealed no radiographic evidence of 
acute cardiopulmonary pathology.

VA examination in December 1991 revealed regular heart rate 
and rhythm.  

On hospitalization in January 1992, EKG demonstrated sinus 
bradycardia, but there were otherwise no ST-T changes, Q-
wave, or ectopy.  

In a May 1995 rating decision, the RO determined that a 100 
percent evaluation was warranted due to the veteran's 
unemployability.

In a January 2000 statement, the appellant requested 
reconsideration of the RO's denial of aid and attendance.  
She noted that the veteran suffered from arteriosclerosis and 
vascular insufficiency of the lower extremities and suggested 
that those disorders could be related to his service-
connected disabilities.  

The terminal records show that the veteran was admitted to a 
VA facility for weight loss and a failure to thrive.  On 
admission, the veteran had a decubitus ulcer of his right 
buttock.  He was in a near vegetative state.  Physical 
examination was mostly unattainable due to poor cooperation.  
The veteran's heart had regular rhythm with no murmurs.  
Stasis changes were noted on the lower legs bilaterally.  The 
veteran's hospital course was that of maintenance and nursing 
home care.  On the day of his death, the veteran was noted to 
have ashen color.  He was given Nitropaste on his chest wall 
for apparent cardiac involvement.  Blood pressure and pulse 
were unobtainable.  The veteran was noted to have died 
comfortably, without signs of pain or anxiety.  The diagnoses 
included cardiac ischemia and respiratory distress.  

In a June 2002 statement, the appellant argued that the 
veteran's death was related to service-connected 
disabilities.  She maintained that the veteran's myocardial 
infarction was caused by years of coronary atherosclerosis, 
which was related to severe varicose veins of the lower 
extremities.  

A VA physician rendered an opinion regarding the cause of the 
veteran's death in June 2003.  He noted that the veteran died 
from acute myocardial infarct secondary to coronary artery 
atherosclerosis.  He also noted that the veteran had a 
traumatic myelopathy due to gunshot wounds in the Korean War, 
and resultant neurogenic disabilities.  He stated that such 
disabilities had nothing to do with the veteran's acute 
myocardial infarct, which was due to a cholesterol metabolism 
problem.  He emphasized that such a cause was unrelated to 
any traumatic disorders.  He concluded that the veteran's 
traumatic myelopathy did not play any factor in the veteran's 
demise from acute myocardial infarct.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  The November 2001 death certificate indicates 
that the cause of death was acute myocardial infarction due 
to coronary atherosclerosis, with end stage Alzheimer's 
disease being another significant condition contributing to 
death but not resulting in the underlying cause.  The medical 
evidence does not show that the veteran's service-connected 
disabilities played a material causal or contributory role in 
producing the veteran's death.  The terminal records make no 
reference to the veteran's service-connected disabilities.  

The evidence of a relationship between the veteran's service-
connected disabilities and his death is limited to assertions 
made by the appellant; however, as a layperson, she is not 
qualified to render an opinion concerning questions of 
medical causation.   See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that the fatal condition was present 
in service or within one year of the veteran's discharge from 
service, or that the fatal condition was etiologically 
related to any event during the veteran's active service.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.

With her October 2003 substantive appeal pertaining to this 
issue, the appellant submitted a December 1951 letter to the 
veteran from the Department of the Navy.  This evidence is 
pertinent to the appellant's claim for DIC, as it discusses 
the level of the veteran's disability at the time of his 
discharge.  Careful review of the claims folder reveals that 
this December 1951 letter was not of record prior to the RO's 
August 2003 Statement of the Case.  Therefore, the veteran's 
case should be readjudicated based upon the evidence received 
since the August 2003 statement of the case and thereafter, 
and a current supplemental statement of the case issued 
regarding entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a).

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

2.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the appellant and her 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


